Exhibit 11 Computation of Per Share Earnings Three Months Ended Nine Months Ended July 31, July 31, 2007 2006 2007 2006 (in thousands, except per share data) Basic Diluted Basic Diluted Basic Diluted Basic Diluted Net income $ 5,163 $ 5,163 $ 3,802 $ 3,802 $ 15,239 $ 15,239 $ 10,764 $ 10,764 Weighted-average shares outstanding 6,379 6,379 6,308 6,308 6,379 6,379 6,308 6,308 Dilutive effect of stock options 61 84 56 85 6,379 6,440 6,308 6,392 6,379 6,435 6,308 6,393 Income per common share $ 0.81 $ 0.80 $ 0.60 $ 0.59 $ 2.39 $ 2.37 $ 1.71 $ 1.68
